UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 0-18307 Northland Cable Properties Eight Limited Partnership (Exact name of registrant as specified in its charter) 101 Stewart Street, Suite 700 Seattle, WA 98101 (206)621-1351 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Units of Limited Partnership Interest (Title of each class of securities covered by this Form) (Titles of all other classes of securities for which a duty to file reports under section 12(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) ☒ Rule12g-4(a)(2) ☐ Rule 12h-3(b)(1)(i) ☒ Rule12h-3(b)(1)(ii) ☐ Rule 15d-6 ☐ Approximate number of holders of record as of the certification or notice date: 0 Pursuant to the requirements of the Securities Exchange Act of 1934 Northland Cable Properties Eight Limited Partnership has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. NorthlandCableProperties Eight LimitedPartnership By: Northland Communications Corporation (General Partner) Dated: May12, 2016 By: /s/ GARY S. JONES Gary S. Jones, President Dated: May12, 2016 By: /s/ RICHARD I. CLARK Richard I. Clark, Executive Vice President
